Exhibit 10.1

 

FIRST AMENDMENT

to

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (this “Amendment”) is made effective as of January 1, 2015 (the
“Effective Date”), to the Amended and Restated Executive Employment Agreement,
dated as of January 1, 2009 (the “Agreement”) between Martine A. Rothblatt
(“Executive”) and United Therapeutics Corporation (“UT” or the “Company”).

 

WHEREAS, the Agreement includes a requirement that UT make an annual grant of
stock options to the Executive pursuant to a formula, and the parties desire to
amend the Agreement to eliminate such requirement and make other changes in
order to enable UT’s Compensation Committee to create alternative long-term
incentive arrangements for the Executive, which may include share tracking
awards or other equity-related vehicles;

 

WHEREAS, the Agreement contains an “excise tax gross up”, which the parties wish
to remove; and

 

WHEREAS, and the parties wish to change Executive’s title to Co-Chief Executive
Officer, to enable the promotion of Roger Jeffs to the position of President and
Co-Chief Executive Officer.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby amend the Agreement as
follows, with effect beginning on the Effective Date:

 

1.  Title Change.  Section 2.1 (“Employment”) and Section 2.3 (“Duties”) of the
Agreement are hereby amended to replace each instance of “Chief Executive
Officer” with “Co-Chief Executive Officer”.

 

2.  Annual Incentive Compensation.  Section 3.2(a) of the Agreement (“Annual
Incentive Compensation”), which provides for an annual grant of stock options to
Executive, is hereby deleted.

 

3.  References to Stock Options.  UT anticipates that it will issue long-term
incentive awards to Executive in the form of share tracking awards, or such
other awards subject to vesting as may be available from time to time as
approved by the Compensation Committee.  As such, references to “stock options”
in the Agreement are hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)         Section 4.2(a)(iv) of the Agreement, which currently reads as
follows, is deleted in its entirety:

 

“The Positive Spread for any non-vested options held by Executive, payable upon
surrender by Executive of such options”

 

(b)         Section 4.2(g), which currently reads as follows:

 

“(g)         Exercise Term of Stock Options.  The exercise period for each Stock
Option granted to Executive prior to Executive’s Date of Termination shall be
the full remaining duration of the term of each such option.”

 

is hereby deleted in its entirety and replaced with the following:

 

“(g)        Additionally, in the event of termination contemplated in this
Section 4.2, (i) all unvested options to purchase shares of UT’s Common Stock;
(ii) all unvested share tracking awards; and (iii) all other awards subject to
vesting, in each case granted to Executive prior to Executive’s Date of
Termination, shall immediately vest in Executive upon Executive’s Date of
Termination, and the exercise period for each such previously-granted option,
share tracking award or other award shall be the full remaining duration of the
term of each such option, share tracking award or other award.”

 

4.  Removal of Excise Tax Gross-Up.  Section 4.3 is deleted in its entirety.

 

5.  Effect.  No other provisions of the Agreement shall be affected by this
Amendment, and all other provisions of the Agreement shall remain in full force
and effect.

 

In witness whereof, the parties have executed this Amendment effective as of the
date first written above.

 

EXECUTIVE

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

/s/ Martine Rothblatt

 

/s/ Chris Causey

Martine Rothblatt

Chris Causey

 

Director

 

Chairman, Compensation Committee

 

--------------------------------------------------------------------------------